Citation Nr: 1717997	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  09-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the reduction in disability rating from 100 percent to 30 percent, for squamous cell carcinoma of the left true vocal cord (hereinafter "SCC"), was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel







INTRODUCTION

The Veteran, who is the Appellant in this case, had active duty service from December 1967 to December 1969.   This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which reduced the disability rating for SCC from 100 to 30 percent, effective March 1, 2012.

In February 2016, the Board remanded this case for further development.  The development requested having been completed, the case is now appropriate for appellate review.  


FINDING OF FACT

At the time of the rating reduction and throughout the rating period on appeal, the Veteran's SCC was manifested by hoarseness with swelling of the vocal cords, with three negative biopsies of the vocal cords and no metastases.  


CONCLUSION OF LAW

The reduction in rating for squamous cell carcinoma of the left true vocal cord from 100 percent to 30 percent was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.321, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes (DCs) 6516, 6519 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter. 

Turning to the merits of the rating reduction, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  These provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

Where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c); 3.343(a).

In the present case, the Veteran's 100 percent rating, which was reduced to 30 percent in the December 2011 rating decision on appeal, had not been in effect for longer than five years.  As a result, the requirements under 38 C.F.R. § 3.344(c) apply to this case.  Specifically, the record of examinations must be reviewed to ascertain whether an adequate examination discloses improvement in a condition that is likely to improve.  Id.  

In addition, the United States Court of Appeals for Veterans' Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Moreover, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's SCC has been evaluated under the provisions of 38 C.F.R. § 4.97, DCs 6519 and 6599-6516.  DC 6519 contemplates complete organic aphonia.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  In this case, DC 6599 may be read to indicate that the service-connected disability is the unlisted squamous cell carcinoma, and it is rated as if the residual condition is chronic laryngitis under 38 C.F.R. § 4.97, DC 6516.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection for SCC was granted in an October 2010 rating decision.  A 100 percent disability rating was assigned, effective from January 29, 2010, under the provisions of 38 C.F.R. § 4.97, DC 6519.  Under that diagnostic code, a 100 percent disability rating is assigned when there is a constant inability to communicate by speech.      

The initial rating was based primarily on the results of an April 2010 VA examination at which the Veteran reported that he had a persistent sore throat since June 2009 and was subsequently diagnosed with cancer of the larynx.  He underwent chemotherapy and radiation therapy which ended on April 12, 2010.  He was not having throat pain, but he spoke in a hoarse whisper.  He also reported persistent nausea without vomiting for which he was taking an oral antiemetic medication daily.  The examination report indicated that there were no sinus symptoms or breathing difficulty.  It also noted a stable left lung nodule since 2007.  The examiner stated that the Veteran, due to his SCC, was unable to assist with management of household activities secondary to weakness, fatigue, and limited endurance following chemotherapy and radiation therapy.  He was also unable to participate in any sports or undertake physical exercise.  His wife assisted him with bathing, dressing, and grooming for safety secondary to his increased weakness.   

The October 2010 rating decision advised the Veteran that a VA examination would be scheduled approximately six months after completion of his chemotherapy/radiation treatment, which ended in April 2010.  Subsequently, the RO scheduled a VA examination which was conducted later in October 2010.  At that examination, the Veteran's voice remained slightly hoarse, especially in the mornings, but it had significantly improved.  He stated that he no longer experienced nausea and did not require the use of antiemetic medication.  He had mild erythema and mild swelling at anterior neck area, which he attributed to the effects of radiation.  He stated that the swelling and erythema were slowly improving, had caused no problems swallowing or tolerating his diet, and that the area was not painful.  The VA examiner reviewed a PET scan from August 2010 which showed complete resolution of abnormal metabolic activity corresponding to previously described left glottic and supra-glottic lesion; the level II nodes were no longer visualized.  Moreover, the PET scan report noted that there was a left lower lobe nodule in the lung with no change of size or increased metabolism.  The impression was complete metabolic response to treatment; and a stable non-FDG avid left lower lobe nodule.  The Veteran continued to be limited with his ability to assist with management of household activities secondary to weakness fatigue and limited endurance following chemotherapy and radiation therapy.

Based on the results of the October 2010 VA examination, the RO proposed to reduce the disability rating for SCC to 30 percent under the provisions of 38 C.F.R. § 4.97, DC 6516.  This proposal was made in a March 2011 rating decision.  In the December 2011 rating decision that is the subject of this appeal, the RO implemented the reduction to 30 percent, effective from March 1, 2012.  

After a review of the all of the lay and medical evidence in this case, the Board finds that reduction of the disability rating for SCC from 100 percent to 30 percent was proper, and a restoration of the 100 percent disability rating is not warranted.  Namely, a review of all of the evidence reveals that improvement in the disability had occurred at the time of the reduction.

The Board also finds that a restoration of the 100 percent disability rating for SCC is not warranted under any other diagnostic code, and that the weight of the evidence demonstrates that the criteria for a disability rating in excess of 30 percent have not been met under any other diagnostic code for any part of the rating period on appeal.  

As noted above, the Veteran's SCC is rated as 30 percent disabling under DC 6516, which contemplates chronic laryngitis.  Under that DC, the highest available rating is 30 percent, which is assigned when there is hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Previously, the Veteran had been assigned a 100 percent disability rating under DC 6519, which contemplates complete organic aphonia.  Under that code, a 100 percent disability rating is assigned when there is a constant inability to communicate by speech, and a 60 percent disability rating is assigned when there is a constant inability to speak above a whisper.  

As discussed above, at the October 2010 VA examination, the Veteran had slight hoarseness that was much improved since the prior VA examination in April 2010.    In addition, a PET scan revealed a complete response to treatment with no more nodules on the vocal cords, weighing against the assignment of a rating in excess of 30 percent.  

Subsequent ENT follow-up treatment notes indicate that the Veteran continued to experience some hoarseness, and on three occasions - in April 2011, April 2012, and November 2012 - he underwent biopsies to examine abnormalities and swelling of the vocal cords, all of which were negative for recurrence of his cancer.  

He was afforded a VA examination in November 2014 at which he reported that he was being seen for follow-up for his SCC every six months.  He reported a poor appetite and chronic hoarseness, stating that he was unable to talk by the end of the day (complete organic aphonia).  The examiner noted that a February 2014 CT scan had revealed a 1.2 centimeter left lower lobe nodule in the lung that appeared unchanged over a greater than two year period and that the author of the CT scan report had stated that no further follow-up of this nodule was indicated.  However, the VA examiner stated that the Veteran had a 1.2 centimeter nodule in the lung that required continued monitoring and that he had not been deemed in remission.

A December 2015 ENT follow-up note indicated that the Veteran had no complaints and wanted to move from six month to annual follow-ups.  The doctor noted that since it had been greater than five years since completion of his cancer treatment, he could follow-up as needed instead of annually, but that the Veteran preferred to continue regular follow-up appointments.  He denied symptoms of dysphagia, odynophagia, dyspnea, hemoptysis, weight loss, otalgia, or voice changes.  Examination of the larynx/hypopharynx revealed bilateral crusting of the vocal cords and scarring on the left posterior vocal cord, but no lesions.  The doctor concluded that there was no evidence of disease (see Virtual VA, CAPRI entry 9/13/16, Otolaryngology Outpatient Note dated 12/21/15,  p. 1).

To provide clarification of the November 2014 VA examination report, the Board, in February 2016, requested a new VA examination, which was conducted in August 2016.  The VA examiner noted that the Veteran's last follow-up examination was in December 2015, and that he was currently asymptomatic.  The examiner opined that it is at least as likely as not that the Veteran's SCC was successfully treated and without local recurrence or metastasis, and that the SCC was in remission.  The examiner cited to the December 2015 ENT note in support of his opinion.  The VA examiner also opined that the lung nodule referred to in the November 2014 VA examination report is less likely as not a metastasis of the SCC that initially affected the larynx.  The examiner reasoned that repeated CT scans of the chest revealed that the lung nodule is benign and stable, with the last CT scan performed in July 2015.  

In sum, the weight of the evidence is against a disability rating in excess of 30 percent, and restoration of a 100 percent disability rating is not appropriate.  While the Veteran reported complete organic aphonia by the end of the day at the November 2014 VA examination, the evidence does not demonstrate a constant inability to communicate by speech, or even a constant inability to speak above a whisper.  For example, the October 2010 VA examiner specifically noted that at the prior April 2010 VA examination, the Veteran was unable to speak above a whisper, but that, in October 2010, his hoarseness had improved significantly since that time.  In addition, a January 2014 speech pathology note indicates that the Veteran's voice was hoarse but highly functional, and a January 2015 ENT note indicates only intermittent hoarseness, providing highly probative evidence against either a 60 or 100 percent disability rating under DC 6519.  

DC 6519 instructs that incomplete aphonia is to be rated as chronic laryngitis under DC 6516, and, as discussed above, the Veteran is already in receipt of the highest available rating under DC 6516.  

There are no findings of sinusitis, rhinitis, injuries to the pharynx, or respiratory problems such that a higher rating under another diagnostic code would be warranted (e.g., DCs 6510-6515, 6518, 6520-6524).  

The Board acknowledges the Veteran's statements that there is a suspicious nodule in his throat, and not the lung, that the doctors are continuing to monitor (see, e.g., September 2016 VA Form 21-4138), and that he has not yet been deemed to be in remission as the lung nodule, according to the November 2014 VA examiner, required continued monitoring, and thus he is entitled to a 100 percent rating until declared to be in remission.  However, as discussed above, the criteria for a 100 percent disability rating under DC 6519 (constant inability to communicate by speech) are not met during any part of the rating period on appeal.  In addition, the medical records clearly demonstrate that repeated biopsies of the larynx/vocal cords have been negative for nodules, and the August 2016 VA examiner opined that the lung nodule did not represent a metastasis from the original site of the SCC.  Moreover, the December 2015 ENT note reflects that the Veteran had no complaints and that the doctor did not feel that any further follow-up was necessary, although the Veteran desired to continue his follow-up appointments.  Finally, the August 2016 VA examiner opined that he was in remission.  

While the Board acknowledges the Veteran's belief that his SCC is worse than is reflected by the currently assigned 30 percent disability rating, it is important for the Veteran to understand that a 30 percent evaluation indicates a significant impact on the Veteran's functional ability.  Such a disability evaluation by VA recognizes the Veteran's problems with hoarseness and swelling of the vocal cords, indicating generally a 30 percent reduction in the Veteran's ability to function due to his SCC.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the highest level under the rating criteria at any time during the rating period.  For reasons cited above, they do not, for any part of the rating period on appeal.

Based upon the foregoing, the Board finds that the reduction of the disability rating from 100 to 30 percent was proper, and that the weight of the evidence is against restoration of the 100 percent disability rating.  Moreover, the Board finds that the weight of the evidence is against a finding of an increased evaluation in excess of 30 percent for SCC for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a March 2010 letter and the rating decisions, statement of the case (SOC), and supplemental statement of the case (SSOC).  The Veteran had multiple opportunities following the rating decision, SOC, and SSOC to submit additional evidence.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of the propriety of the rating reduction for his SCC.  As discussed above, VA provided him with examinations in October 2010, November 2014, and August 2016.  The Veteran's history was taken, and complete examinations were conducted, to include review of CT and PET scans.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  In addition, the August 2016 VA examination satisfies the directives of the Board's February 2016 remand.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).







							[CONTINUED ON NEXT PAGE]
ORDER

The reduction in disability rating from 100 percent to 30 percent for squamous cell carcinoma of the left true vocal cord was proper, and restoration of the 100 percent disability rating is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


